DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/302021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat No. 3,141,346 to Dean.
Dean ‘346- teaches limitations for a “rivet tape joining clip” – a ‘bottom cleat’ including 10,14,20,21 shown in Fig’s 1,2,4A,7 for example wherein recitation of ‘rivet joining’ refers to a potential intended use of the claimed ‘clip’ but does not in itself implicitly define further particular structure of the claimed ‘clip’ not otherwise clearly defined in the body of the claim inasmuch as rivet(s) and/or tape(s) is not required as part of the claimed invention, “comprising an elongate body” – including the generally elongated strip indicated as 10, “provided with a plurality of projections which extend from one side of the elongate body” – including 20,21, “wherein the projections are provided with laterally projecting lips” – the radial-inward lips at the end of each projection and which are closest to the shank of the bolt(s) as shown in Fig 7 for example anticipate broad limitation, 

    PNG
    media_image1.png
    185
    954
    media_image1.png
    Greyscale
 
“wherein the elongate body comprises an inner portion” – the central flat portion of the strip web, “and outer portions provided on either side of the inner portion” – as indicated at 14, “and wherein the outer portions are thicker than the inner portion” – as shown wherein ‘thickness’ is measured in a direction perpendicular to a surface of 10.  

    PNG
    media_image2.png
    336
    494
    media_image2.png
    Greyscale

As regards claim 2, reference teaches further limitation of “the laterally projecting lips are located at distal ends of the projections” – as shown where it’s noted that the limitation has not defined a frame of reference with respect to the claimed structure that might be relied upon to patentably distinguish from the frame of reference relied on in the grounds of rejection discussed herein above.
As regards claim 4, reference teaches further limitation of “the elongate body is provided with four or more projections” – as shown in Fig 1,2 for example.  
As regards claim 12, reference teaches further limitation of “the projections are provided with a convex lowermost surface” – the projections are shown to have a generally outward-projecting or ‘convex’ surface as shown in Fig 3 for example wherein the limitation has not defined a frame of reference with respect to the claimed structure that might be relied upon to patentably distinguish from the frame of reference relied on in the grounds of rejection discussed herein above.

As regards claim 15, reference teaches further limitation of “the clip has a face at each end of the elongate body” – an end face of a small side of the prior art clip, “and wherein each face tapers outwardly from an end point of the clip” – as so wherein the longest point along the end face is at a minimum width dimension that increases in a distance away from that longest longitudinal dimension.  
	As regards claim 16, reference teaches further limitation of “projections are generally cylindrical” – as shown. 

Allowable Subject Matter
Claims 17-26 are allowed.

Claims 3 and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677